ORDER

PER CURIAM.
Anthony Stevens appeals from the Judgment and Order of the Probate Division for the Circuit Court of the City of St. *344Louis dismissing his claim against the assets of the estate of the deceased Oklar Whitney. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).